March 6, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                             BOBBY SHAFER, Appellant

NO. 14-11-01066-CV                      V.

              ORR REALTY CORPORATION, OASIS CAR CARE
            AND WEST HOUSTON AUTO STORAGE, INC., Appellees
                        ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on December 6, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
BOBBY SHAFER.
      We further order this decision certified below for observance.